Atkinson, Justice.
1. Tlie facts alleged in paragraph 2 of the proffered amendment are insufficient to allege an equitable estoppel against the defendant, W. L. Ball, from setting up a bar under the statute of limitations as against the plaintiff’s right of cancellation of the deeds in question.
2. The remaining allegations in the amendment are merely elaborative of allegations that were made in the original petition as it appeared when it was before this court, and to which the rulings related, in Ball v. Moore, 181 Ga. 146 (182 S. E. 128). The decision then rendered is conclusive on the same questions presented in a more elaborate form by the amendment.
*625No. 11440.
December 4, 1936.
3. The judge did not err in sustaining the demurrer to the amendment. Judgment affirmed.

All the Justices concur, except Russell, C. J., and Bell, J., who dissent.

Jesse J. Gainey and Clifford E. Say, for plaintiff.
Titus & Delete, for defendants.